TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00439-CR
                                      NO. 03-05-00440-CR



                              Kevin Edward Franklin, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 44777 & 57149, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In June 1995, appellant Kevin Edward Franklin pleaded guilty to aggravated sexual

assault. See Tex. Pen. Code Ann. § 22.021 (West Supp. 2005). The court deferred adjudication and

placed him on community supervision for ten years. In August 2004, a motion to adjudicate was

filed alleging that appellant violated the conditions of supervision by possessing chemicals for the

purpose of manufacturing methamphetamine, and he was subsequently indicted for that offense. See

Tex. Health & Safety Code Ann. § 481.124 (West Supp. 2005). In May 2005, appellant appeared

before the court and pleaded true to the adjudication motion and guilty to the indictment. The court

adjudged him guilty in both cases and, after hearing further evidence, sentenced appellant to life

imprisonment for the aggravated sexual assault and twenty years’ imprisonment for the drug offense.
               Appellant’s court-appointed attorney filed briefs concluding that the appeals are

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant received copies of counsel’s briefs and was advised of his right to

examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s briefs and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motions to withdraw are granted.

               The judgments of conviction are affirmed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices B. A. Smith, Patterson and Pemberton

Affirmed

Filed: February 24, 2006

Do Not Publish




                                                 2